DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  GRAVITYSTORM, LLC, a Florida limited company, individually and
        on behalf of itself and all others similarly situated,
                              Appellant,

                                    v.

    OLD DOMINION INSURANCE COMPANY, a Florida Corporation,
                         Appellee.

                              No. 4D21-3154

                           [August 11, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Laurie E. Buchanan, Judge; L.T. Case No. 2019CA001337.

  Amy Judkins, Jacob L. Phillips, and Edmund A. Normand of Normand
PLLC, Orlando, for appellant.

   Cynthia G. Angelos and Daniel K. Bandklayder, of Counsel of Law Office
of Cynthia G. Angelos, P.A., Port St. Lucie, and Michael Menapace of
Wiggin and Dana LLP, Hartford, CT, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.